Citation Nr: 0012285	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  96-13 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1968 to 
August 1970.  

This appeal arises from a November 1995 rating decision of 
the Boston, Massachusetts, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which determined that the 
veteran's claim of service connection for PTSD was not well 
grounded.  The notice of disagreement was received November 
1995.  The statement of the case was issued in February 1996.  
The veteran's substantive appeal was received in March 1996.

This matter was remanded by the Board of Veterans' Appeals 
(Board) in September 1998, for the purpose of obtaining 
additional factual evidence, and it has now been returned to 
the Board for appellate review.

During the course of the appeal, the veteran's 
representative, Disabled American Veterans (DAV) service 
organization, withdrew its services.  As required, DAV 
notified the veteran and the RO, in writing, prior to 
certification of the case to the Board.  See 38 C.F.R. § 
20.608(a) (1999).  The veteran has made no indication that he 
wishes to obtain another representative.  While the veteran 
is free to proceed without representation, the Board simply 
reminds him that assistance, and representation, in future 
claims is available from any number of accredited veterans' 
service organizations and his State's veterans' department.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is credible medical evidence showing that the 
veteran has been diagnosed as having PTSD, and that said 
disorder is a result of his alleged in-service stressors.  

3.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era; however, there is no evidence that he 
received any awards or decorations denoting that he engaged 
in combat with the enemy.

4.  The veteran has reported alleged combat stressors during 
his tour of duty in Vietnam; however, his descriptions of 
combat stressors have been vague and general in nature and, 
when the RO requested, by letters of June and September 1999, 
that he provide specific information to assist in 
verification by the service department, he did not do so.

5.  Because the veteran failed to respond to the RO's request 
for information to permit verification of his claimed combat 
stressors, there is no credible supporting evidence that he 
engaged in combat with the enemy, nor is there credible 
supporting evidence that his claimed in-service stressor(s) 
actually occurred.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.304 (f) (1999).

2.  Based upon the evidence of record, PTSD was not incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are negative for any 
complaints or findings of a psychiatric disorder of any kind.  
Service personnel records reflect that the veteran's military 
occupational specialty (MOS) was that of a cargo handler.  He 
served in Vietnam from August 1969 to August 1970.  His 
duties were as a security guard with HHD USASC QN Vietnam, 
effective August 1969, and hatch foreman with 264th Trans Co 
USARPAC and 854th Trans Co USARPAC, effective November 1969.  
He received the National Defense Service Medal, M-14 Marksman 
Badge, Vietnam Service Medal, and Republic of Vietnam 
Campaign Medal w/dev 60.  Under the section entitled 
"Campaigns," "unnamed campaign" under authority "DA MSG 
0217462 Jan 70" is listed.

The veteran filed a claim seeking service connection for a 
nervous stomach and nightmares in August 1978.  He reported 
receiving treatment for the same, through a Dr. McCone and 
the New England Medical Center, beginning in October 1970.  
He indicated he had worked for eight years as a truck driver 
and had last worked in December 1977. He claimed that a 
nervous condition precluded him from holding gainful 
employment. 

Service connection for a claimed nervous stomach and a 
claimed nervous condition was denied in November 1978.  The 
RO indicated that the veteran's service medical records were 
negative for complaints, treatment, or diagnosis of either of 
the claimed conditions.  The veteran was notified of the 
decision by a letter dated in December 1978.

The veteran submitted a claim for a non-service-connected 
disability pension in October 1993.  He stated that he 
suffered from a back disability and arthritis.  He referred 
to numerous health care providers who had treated him for his 
back disorder.  He stated that he had not worked in over two 
years.  No references were made to any type of psychiatric 
disorder.  The veteran reported that he was in the process of 
appealing a denial of benefits from the Social Security 
Administration (SSA).  

In a letter dated in December 1993, the RO informed the 
veteran that his claim for a non-service-connected disability 
pension was denied.  The RO indicated that he had failed to 
provide evidence that had been deemed necessary to the 
adjudication of his claim.

In February 1995, the veteran filed a claim for service 
connection for PTSD.  His representative, at that time, 
requested that the RO obtain treatment records from the 
Brockton VA Medical Center (VAMC), from January and February 
1995.

Medical records from the Brockton/West Roxbury VAMC, dated 
from January to March 1995, were associated with the claims 
folder.  They show that, in January 1995, the veteran was 
admitted for drug detoxification.  He gave a history of using 
two to three bags of heroin and cocaine per day for the 
previous year.  He stated his history of drug and alcohol 
abuse dated back to his adolescence, and that he had had only 
a few short periods of sobriety.  Although he had stopped 
using alcohol several years before, the veteran said he 
continued to use drugs.  After detoxification, he underwent 
inpatient individual and group therapy.  The veteran was 
eventually referred for an evaluation due to complaints of 
nightmares, intrusive memories, social isolation, and 
exaggerated startle response, since 1970, with increase since 
becoming sober.  The provisional diagnoses were alcohol 
dependence, drug dependence, and "rule out" PTSD.  

A January 1995 consultation report indicated that the veteran 
gave a history of having been involved in a lot of combat in 
Vietnam.  He stated he still thought about the killing.  He 
ruminated over the death of his best friend.  He reported 
that he had started to abuse drugs in Vietnam to deal with 
stress because he was "scared shitless everyday."  The 
veteran complained that he walked in his sleep looking for 
the enemy, slept with a light on as he was scared of the 
dark, and had few friends.  The examiner noted that the 
veteran had symptoms of PTSD, but that he had never had 
treatment for the same.  The veteran was discharged from the 
Brockton/West Roxbury VAMC on February 1, 1995.  The 
discharge diagnoses were, in pertinent part, severe heroin 
and cocaine dependence.  His stressors were noted to be 
"family problems."

A follow-up treatment note, dated in February 1995, indicated 
that the veteran was living at the halfway house.  At that 
time, he reported that he had been subjected to incoming fire 
almost daily in Vietnam.  He stated that, upon returning to 
his civilian life, he had isolated himself, and was very 
angry.  He said he had to avoid the Vietnamese community, and 
he complained of being constantly depressed and anxious.  He 
endorsed having near constant nightmares about being in a 
foxhole and running and killing.  He gave a history of being 
addicted to drugs and alcohol since returning from Vietnam.

The RO sent the veteran a letter, in February 1995, 
requesting that he supply information pertaining to his 
claimed in-service stressor(s).  He was asked to provide 
detailed descriptions as to the places and dates of the 
experiences he found most upsetting, and to include his role 
in such experiences, as well as his duties at the relevant 
times, and the names of other personnel involved with him.

Responding to the request from the RO for information 
pertaining to his claimed in-service stressor(s), the veteran 
submitted a statement in April 1995.  He reported that he had 
been experiencing nightmares since his service in Vietnam.  
He said he also walked in his sleep looking for the enemy, 
and was afraid to go out of the house.  He maintained that he 
could not forget the first man he killed.  He indicated he 
had dreams of the enemy trying to kill him.  The veteran 
asserted that he had used drugs and alcohol as a means of 
alleviating his nightmares and negative feelings of Vietnam.  
He stated that he currently saw "Dr. McCort" (at the 
Brockton/West Roxbury VAMC) once a week, and that "Dr. 
McCort" had suggested he seek further help at the PTSD unit 
at Northampton VAMC.

By a rating action dated in November 1995, service connection 
for PTSD was denied.  The RO determined there was no 
definitive diagnosis of PTSD.  Moreover, the RO found that 
the veteran had failed to submit any specific information 
pertinent to an in-service stressor.

Additional medical records from the Brockton/West Roxbury 
VAMC, dated from January 1995 to June 1996, were associated 
with the claims folder.  Pertinent to this claim is a PTSD 
assessment report dated on February 27, 1995, in which the 
veteran reported that his best friend was killed in action 
because a sergeant did not like the veteran.  He also stated 
that he had started using drugs after he killed his first 
enemy solder.  He said he had undergone a number of harrowing 
experiences during his service in Vietnam.  No additional 
details were given.  A request for consultation signed by a 
Dr. McCourt, dated March 13, 1995, indicates that the veteran 
had a provisional diagnosis of PTSD.  A report of psychiatric 
testing, dated March 28, 1995, indicates the results showed 
general inefficiency in cognitive functioning, possibly 
compounded by low motivation, no evidence of a core memory 
problem, and inefficiency in the past, likely due to recent 
substance abuse.  The remaining records reflect treatment for 
complaints referable to substance abuse, PTSD, and various 
domestic problems. 

The veteran testified at a personal hearing before a hearing 
officer at the RO in August 1996.  He stated that he was a 
stevedore and a security guard in Vietnam and served in Qui 
Nhon and Bun Rho Bay.  He testified that his unit came under 
mortar fire.  When asked whether he had any personal friends 
wounded or killed in Vietnam, he said, "Uh, I didn't really 
have too many friends 'cause I like isolated by myself.  I - 
I know people that have got killed there uh, that was a long 
time ago. That's about it, you know."  When asked what he 
considered to be a stressful event that caused the onset of 
PTSD, he said that he was in fear of his life every day and 
saw the Vietnamese people that he killed, and had nightmares.  
He reported that he did not seek treatment for PTSD until 26 
years after service.  However, he stated that his father had 
believed that there was something wrong with him several 
years earlier.  He said his father had planned to take him to 
VA for treatment in 1974, but that his father died at that 
time.  He indicated he was currently seeing a therapist once 
a week, as well as attending AA meetings.

With regard to his in-service stressors, the veteran asserted 
that he had killed enemy soldiers and civilians.  He recalled 
one incident when, he said, his camp was overrun.  He stated 
the camp was first hit with mortar fire, and then overrun by 
the enemy.  He said "there was like a thousand of 'em" and 
"you're killin' and killin' and, uh, all you see is dead 
bodies and smell dead and you know it's terrible."  He 
remembered using an M-16 rifle.  The veteran said he started 
drinking alcohol and using heroin in Vietnam.  He indicated 
that he was extremely scared throughout his service in 
Vietnam.  He further lamented that he had lost a lot of good 
friends in Vietnam.

In a supplemental statement of the case of March 1997, the RO 
affirmed the denial of service connection for PTSD.  Although 
the medical evidence of record showed that he had been 
diagnosed as having PTSD, the RO found there was no credible 
evidence on file that corroborated or substantiated the 
veteran's accounts as to his alleged in-service stressors.  
It was further noted that, in general, service in a combat 
zone and fear of harm were not sufficient, alone, to support 
a diagnosis of PTSD.  Moreover, the RO indicated that the 
veteran's MOS, and his reported awards and decorations, did 
not indicate combat involvement. 

The matter was remanded by the Board in September 1998, for 
the purpose of obtaining additional factual evidence.  
Specifically, the Board requested the RO to contact the 
veteran again and ask that he provide detailed information 
pertaining to his putative in-service stressors.  The veteran 
was to be asked to provide specific information, including 
dates, places, unit assignments, and any other identifying 
details surrounding those events.  Thereafter, with the 
evidence of record and any additional information obtained 
from the veteran, the RO was directed to prepare and send a 
summary of the veteran's claimed in-service stressors to the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), along with a copy of his service personnel 
records.  With that information, the Board stated the 
USASCRUR should be requested to provide any additional 
information that could corroborate the veteran's alleged 
stressors.  Finally, based upon the information received, the 
Board indicated that the veteran should be afforded a VA 
psychiatric examination to determine the diagnosis of all 
psychiatric disorders currently suffered by the veteran.  If 
a diagnosis of PTSD were rendered, the examiner was 
instructed to comment upon the link, if any, between the 
current symptomatology and any verified in-service stressor.

In a subsequent letter, the RO informed the veteran that his 
claim for service connection for PTSD had been remanded.  He 
was asked to provide the names and addresses of all medical 
care providers who had treated him for his PTSD.  The RO also 
requested that the veteran indicate the traumatic events that 
he experienced during his military service, which he felt had 
led to the onset of his PTSD.  He was told that VA would 
attempt to verify his claimed stressors through the USASCRUR.  
Specificity with regard to those events was noted to be 
crucial.  In this regard, the veteran was asked to state the 
unit of assignment at the time of any stressful event(s) 
(company, battery, battalion, regiment, division).  He was 
also asked to describe the event(s) and, in doing so, to 
provide the exact dates, places, and units involved.  If 
there were any casualities or wounded in action who were 
known to him, the veteran was requested to give the names, 
ranks, and units of the individuals involved.  The letter was 
mailed to the veteran at his Wollaston, Massachusetts, 
address.  No reply was received.

In June 1999, the veteran's then-representative advised the 
RO that the veteran had moved to Weymouth, Massachusetts.  
The RO was given the veteran's current address.  There was no 
indication as to when the veteran had moved.

In August 1999, the RO asked the USASCRUR to assist in 
adjudicating the veteran's claim of service connection for 
PTSD, by furnishing any supporting evidence of the veteran's 
claimed in-service stressors.  The veteran's unit assignments 
while he was stationed in Vietnam were referenced.  The RO 
also noted that the veteran had stated he could remember the 
first man he killed.  A copy of the veteran's service 
personnel records was attached to the letter.  

The USASCRUR responded to the RO's inquiry by a letter dated 
in August 1999.  Therein, the USASCRUR indicated that the 
information received from the RO had been insufficient to 
conduct meaningful research.  The RO was told that more 
specific information was needed.  It was noted that the 
veteran should submit a description of each claimed incident, 
the most specific date possible, and the names of the 
individuals and/or units involved.

A second letter asking the veteran for information pertaining 
to his alleged in-service stressors was mailed in September 
1999.  The RO advised the veteran that its initial request to 
USASCRUR had been returned for more detailed information.  
Again, he was asked to state the units of assignment at the 
time of any stressful event (company, battery, battalion, 
regiment, division), describe the in-service stressful 
event(s), and give the exact dates, places, and units 
involved, to include the names, ranks, and units of any 
individual killed or wounded in action.  He was told he had 
60 days from the date of the letter to respond.  The letter 
was mailed to the veteran's Weymouth, Massachusetts, mailing 
address.  The claims file reflects that, to date, the veteran 
has yet to respond to this inquiry.

Medical records from the Brockton/West Roxbury VAMC, dated 
from July 1996 to May 1999, were associated with the claims 
folder.  Those records primarily show that the veteran 
continued to receive routine evaluations and treatment for, 
but not limited to, PTSD, domestic relations problems, and 
substance abuse.  With the exception of references that the 
veteran was exposed to combat and lost friends in Vietnam, 
the records contained no findings pertaining to his alleged 
in-service stressors.

Service connection for PTSD was again denied in November 
1999, in a supplemental statement of the case which was 
prepared by the Decision Review Officer and sent to the 
veteran in December 1999.  The RO concluded that the veteran 
had failed to submit evidence of a verifiable in-service 
stressor.  The RO noted that a request for more detailed 
information had been sent to the veteran in September 1999, 
and that the veteran had failed to reply.  It was further 
observed that an attempt to verify the stressors through 
USASCRUR had been unsuccessful, due to the lack of 
information provided by the veteran.  A supplemental 
statement of the case was mailed to the veteran in December 
1999.

II.  Analysis

Initially, the Board finds that the veteran's claim seeking 
service connection for PTSD is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is not inherently implausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The record contains 
medical evidence of a current diagnosis of PTSD, the 
veteran's own lay evidence regarding inservice stressors, and 
medical-nexus evidence linking his PTSD to service.  Thus, 
the veteran's claim is well grounded.  See Patton v. West, 12 
Vet.App. 272, 276-77 (1999); Cohen v. Brown, 10 Vet.App. 128 
(1997).  See also King v. Brown, 
5 Vet.App. 19, 21 (1993).  

The Board notes that, even after a PTSD claim is found to be 
well grounded, establishing service connection for that 
disability requires medical evidence establishing a diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor actually occurred, and medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f).  See Gaines v. West, 11 Vet.App. 353, 357 (1998), 
citing Cohen, supra, and Suozzi v. Brown, 10 Vet.App. 307 
(1997).

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

In finding the veteran's claim well grounded, the Board notes 
that he has claimed to have experienced combat while serving 
in the U.S. Army during the conflict in Vietnam.  The veteran 
has specifically reported that his camp was shelled and 
eventually overrun by enemy forces.  He stated he witnessed 
numerous casualties.  He also reported killing an enemy 
soldier, and, apparently, others.  Moreover, numerous VA 
clinical records have indicated that the veteran suffers from 
PTSD, and have related that diagnosis to the combat stressors 
described to the examiners by the veteran.  As held in the 
caselaw of the U.S. Court of Appeals for Veterans Claims, 
noted above, the veteran's lay evidence (which is presumed to 
be credible at the initial stage of the claim), coupled with 
the diagnosis of PTSD in the record and the examiners' nexus 
statements, is sufficient for the purpose of determining 
well-groundedness.  See Fossie v. West, 12 Vet.App. 1, 5 
(1998)

The Board notes that, if the claimant did not engage in 
combat with the enemy, or if the claimed stressors are not 
related to combat, then the claimant's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen, supra; Moreau v. Brown, 
9 Vet.App. 389 (1996); Dizoglio v. Brown, 9 Vet.App. 163 
(1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet.App. 283 (1994).  See 
Fossie, supra, 12 Vet.App. at 6, wherein the Court stated, 
"If the veteran engaged in combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence 
of the presence of in-service stressors.  38 U.S.C. 1154(b); 
38 C.F.R. § 3.304(f).  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors."

In VAOPGCPREC 12-99 (Oct. 18, 1999), the VA General Counsel 
addressed the subject of determinations as to whether a 
veteran "engaged in combat with the enemy" for purposes of 
38 U.S.C. § 1154(b).  The General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C. § 1154(b), required that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of the 
statute or any VA regulation suggests a more specific 
definition.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  

Furthermore, the General Counsel held that the determination 
as to what evidence may be satisfactory proof that a veteran 
"engaged in combat with the enemy" necessarily depends on 
the facts of each case.  Determining whether evidence 
establishes that a veteran engaged in combat with the enemy 
requires evaluation of all pertinent evidence in each case, 
and assessment of the credibility, probative value, and 
relative weight of the evidence.  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991), aff'd on reconsideration, 1 
Vet.App. 406 (1991); Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  

In addition, the Board notes that the Court, in Cohen, supra, 
stated, with respect to the sufficiency of stressors to 
support a diagnosis of PTSD, that a more subjective test has 
been adopted under the Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed., of the American Psychiatric 
Association (DSM-IV).  In order for a stressor to 
sufficiently support a diagnosis of PTSD, a person must have 
been exposed to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others, and the 
person's response involved intense fear, helplessness, or 
horror.

Under DSM-IV, there has been a modification in the 
nomenclature applied in the rating schedule for mental 
disorders, in place of the earlier version of that text, DSM-
III.  As the Court has noted, a significant change from DSM-
III to DSM-IV is that the diagnostic criteria for a PTSD 
stressor (that is, the requirements for determining the 
sufficiency of a claimed stressor) "are no longer based 
solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response)."  Cohen, 10 Vet.App. at 141.  The 
Court has noted that, "under Cohen, the appellant was 
'entitled to receive the benefit of the most favorable 
version' of the DSM."  Helfer v. West, 11 Vet.App. 178, 179 
(1998), aff'd, 174 F.3d 1332 (Fed. Cir. 1999).

As noted above, the establishment of a "plausible" claim 
does not dispose of the issue.  The Board must now review 
this aspect of the veteran's claim on its merits, account for 
the evidence which it finds to be persuasive and 
unpersuasive, and provide reasoned analysis for rejecting 
evidence submitted by or on behalf of the claimant.  See 
Gilbert, supra.

In the present case, the record contains no evidence 
sufficient to establish combat participation by the veteran.  
His service records show no awards or decorations which would 
lend credibility to his assertions that he engaged in combat 
with the enemy.  The RO has attempted to fill this gap in the 
record on several occasions, beginning with the February 1995 
letter, requesting information regarding his units of 
assignment and other corroborating evidence of the claimed 
stressful event(s) which might have led to the onset of his 
PTSD.  However, the veteran's response, in April 1995, 
contained no specific information to facilitate stressor-
verification by the military.  Following the Board's 
September 1998 Remand, another letter was sent to the 
veteran, without response.  We recognize that it is possible 
he had moved without advising VA, and did not receive that 
letter (his representative alerted the RO about the veteran's 
move in June 1999).  As the Court of Appeals for Veterans 
Claims has made clear, "In the normal course of events, it 
is the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet.App. 262, 265 (1993).

The USASCRUR reported in August 1999 that the evidence of 
record failed to contain sufficient information to conduct 
meaningful research.  To follow up and address that concern, 
the RO mailed the veteran another letter (at his new address) 
in September 1999, asking that he submit additional 
information regarding his alleged in-service stressors.  The 
veteran failed to respond to this inquiry, as well.  
Moreover, no other credible supporting evidence has been 
advanced to corroborate the veteran's contentions.  In 
addition, we observe that, at his personal hearing in August 
1996, the veteran had an opportunity to provide the types of 
detailed information which would have permitted USASCRUR to 
make a thorough search for supporting records, but he 
provided only vague, generalized accounts of combat events.

The Board therefore finds that the evidence does not support 
a conclusion that the veteran engaged in combat.  This 
finding is based, in part, upon the lack of any military 
records, such as awards and decorations, which are indicative 
of combat participation.  Moreover, we must take into account 
that that veteran has failed to respond to the RO's requests 
that he provide specific information which would permit 
verification of any claimed stressor event(s) in service.  
Even his 1995 response was too general in nature to 
reasonably permit a search by the military for corroborating 
records.  See Fossie, supra at 6, wherein the Court stated, 
"If the veteran engaged in combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence 
of the presence of in-service stressors.  38 U.S.C. 1154(b); 
38 C.F.R. § 3.304(f).  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors."

Thus, the stressor element of a valid claim of service 
connection for PTSD is lacking.  In this regard, the Board 
wishes to make clear that, "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  The 
Board is not unsympathetic to the veteran's assertions 
regarding PTSD, but, once the RO sought stressor verification 
data from him, he had an obligation to follow through on his 
claim.  "If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet.App. 480, 483 (1992).

Thus, the Board finds that, without supportive evidence of an 
in-service stressor, the veteran's uncorroborated account of 
his military experiences is an inadequate basis for 
substantiating his claim, notwithstanding that health care 
professionals may accept as truthful the appellant's reported 
service history for purposes of treatment and diagnosis, 
e.g., in diagnosing PTSD.  See Cohen, supra.  Not only did 
the veteran fail to respond to the RO's most recent September 
1999 letter, but he was further notified of the need for him 
to provide stressor verification information in the Board's 
September 1998 Remand.

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for PTSD.  Such evidence would need to be responsive to 
the RO's previous request for stressor verification 
information, without which his claim cannot be allowed.

Finally, in its September 1998 Remand, the RO was asked to 
afford the veteran a VA psychiatric examination, after 
attempting to verify his in-service stressors.  This does not 
appear to have been accomplished.  However, the Board finds 
that no useful purpose would be served in conducting a VA 
psychiatric examination at this time because the veteran has 
yet to respond to VA's requests for information deemed 
crucial in the verification of his alleged stressors.  Our 
intention was to provide a medical examiner with the benefit 
of any new stressor-corroboration information, so the 
examiner could determine whether any verified stressor(s) 
would support a diagnosis of PTSD.  Accordingly, since no 
additional stressor-verification has come to light, the Board 
finds that there is no need for an additional Remand for 
purposes of comporting with the earlier Remand.  See Stegall 
v. West, 11 Vet.App. 268 (1998) (Court held that remand by 
the Board confers on appellant, as a matter of law, the right 
to compliance with remand orders, and imposes upon the 
Secretary of VA a concomitant duty to ensure compliance with 
the terms of the remand).


ORDER

Entitlement to service connection for PTSD is denied.




		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals

 

